Memorandum Opinion Denying Application oe Re-
argument by
Judge Wilkinson, Jr.,
Petitioners seek reargument to have this Court clarify its opinion in the above case (35 Pa. Commonwealth Ct. 367) to remove any doubt that the burden is on the applicant to present evidence relative to the criteria for the granting of the requested certificate. We never intended otherwise and, indeed, the lower court specifically found that the applicant had presented substantial, persuasive and extensive evidence to all the criteria.
Accordingly, we will enter the following
Order
And Now, July 11, 1978, the application for reargument is denied.